Citation Nr: 1237181	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-21 737	)	DATE
	)
	)


THE ISSUE
  
Whether the pleading requirements of a motion to revise a decision on the grounds of clear and unmistakable error have been met.


REPRESENTATION

Moving party represented by:  Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1979 to July 1980.

2.  The Veteran's March 2010 motion filed with the Board of Veterans' Appeals (Board) to revise various rating decisions on the grounds of clear and unmistakable error does not identify a Board decision to which the motion relates.


CONCLUSION OF LAW

The pleading requirements for a motion to revise a decision on the grounds of clear and unmistakable error have not been met.  38 C.F.R. § 20.1404(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2012).

In March 2010, the Veteran, acting through her representative, submitted a motion to the Board to revise rating decisions dated May 13, 1985; December 31, 2008; and January 2, 2009 on the grounds of clear and unmistakable error.  

None of the dates specified within the motion relate to a Board decision concerning this Veteran.  Having failed to specify the date of the Board decision to which it relates, the moving party's motion does not meet the requirements set forth in 38 C.F.R. § 20.1404(a) (2012), and the motion is dismissed.


ORDER

The motion is dismissed without prejudice.







	                       ____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2012) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2012).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


